       Case 1:20-cv-07172-AJN-RWL Document 41 Filed 08/11/21 Page 1 of 2

                                                                                               7 Times Square
                                                                                                     21st Floor
                                                                                          New York, NY 10036
                                                                                              T: 212-808-0700
                                                                                              F: 212-808-0844
                                                                                                1



                                                                         WRITER’S DIRECT DIAL & EMAIL ADDRESS
                                                                                                  917-369-8886
                                                                                       kmweber@norris-law.com

                                             August 10, 2021
VIA ECF

The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

               Re:  Axens North America, Inc. v. Duro Felguera Caldereria Pesada SA,
                    a/k/a DF Caldereria Pesada, S.A.
                    Civil Action No.: 1:20-cv-07172-AJN
Dear Judge Lehrburger:

         This firm represents Plaintiff Axens North America, Inc. (“Plaintiff”) in the above-
referenced matter. Plaintiff writes jointly on behalf of both parties to respectfully request an
adjournment of the discovery hearing currently scheduled for August 12, 2021, at 2:30 p.m. This
is the first request for an adjournment of this hearing date. Defendant, Duro Felguera Caldereria
Pesada SA, a/k/a DF Caldereria Pesada, S.A. (“Defendant”) previously sought an adjournment of
its time to respond to the pending discovery motion which is the subject of the August 12 discovery
hearing, and that request was granted. Both parties consent to this adjournment and are continuing
to discuss the issues that are the subject of this hearing, including the possibility of a resolution of
this matter, and are hopeful that with some additional time they may be able to resolve the issues
without the need for court intervention. The parties are available for a rescheduled hearing on the
issues that are the subject of the motion on September 22, 23, or 24, in the event the issues cannot
be resolved before then and respectfully request that the Court adjourn the hearing until that time.

       Thank you for your continued time and attention to this matter.

                                                       Respectfully,

                                                       Norris McLaughlin, P.A.
                                                       /s/ Kimbrilee M. Weber
                                                       Kimbrilee M. Weber

Cc: Brian C. Dunning, Esq. (via ECF)



                BRIDGEWATER, NJ          |   NEW YORK, NY       |   ALLENTOWN, PA

                                WWW.NORRISMCLAUGHLIN.COM
    Case 1:20-cv-07172-AJN-RWL Document 41 Filed 08/11/21 Page 2 of 2




5HTXHVWWRDGMRXUQJUDQWHG sine die. The request at Dkt. 35 is denied without prejudice to
renewal after the parties have further opportunity to meet and confer.




                                1
